Citation Nr: 0839110	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1972 to November 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied a rating in 
excess of 20% for lumbosacral strain.

In October 2004, the veteran testified at a hearing before a 
decision review officer at the RO.

By decision of March 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of January 2007, the Board again remanded this 
case to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to 26 September 2003, the veteran's lumbosacral 
strain was manifested by complaints of back pain, without 
severe lumbar limitation of motion, severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

3.  Since 26 September 2003, the veteran's lumbosacral strain 
has been manifested by complaints of back pain, stiffness, 
and periods of flare-up with prolonged activity that are 
alleviated by bedrest, a TENS unit, and occasional heat 
treatment, but has not resulted in limitation of 
thoracolumbar forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for 
lumbosacral strain prior to             26 September 2003 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 
4.6, 4.10, 4.7, 4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to             26 September 
2003). 

2.  The criteria for a rating in excess of 20% for 
lumbosacral strain since                26 September 2003 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107      (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, November 2001 and April 2004 RO letters 
informed the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
the April 2004 letter informed them to advise the RO as to 
whether there was medical evidence (such as statements from 
doctors and examinations containing clinical findings) 
showing treatment for his disability, and lay evidence (such 
as statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
Those letters also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had increased in severity or worsened).  

A January 2007 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
2007 letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The April 2004 RO letter also notified the veteran that the 
VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2001, 2004, and 2007 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the March 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the April 2004 and January 2007 notice letters 
and additional opportunities to provide information and/or 
evidence pertinent to the claim under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record, as reflected in the June 2004, April 
2005, and April 2008 Supplemental Statements of the Case 
(SSOCs).  Hence, the Board finds that any VA failure to 
fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  

 More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2002 
Statement of the Case and the June 2004 SSOC, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided in the January 2007 
RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service private and VA medical records through 
2008.  In November 2001, May 2004, and March 2008, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim; these reports are of record and 
have been considered in adjudicating this claim.  Transcripts 
of the veteran's testimony at the October 2004 RO and 
September 2006 Board hearings has been associated with the 
claims folder.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  In February 2007, the Social 
Security Administration notified the RO that an exhaustive 
and comprehensive search for medical records pertaining to 
the veteran had been conducted, but that his folder could not 
be located.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his lumbosacral strain is more 
disabling than currently evaluated.  He asserts that back 
pain radiates down the back of his legs, that he has muscle 
spasms, and that the pain interferes with his sleep, 
recreation and hobby activities, activities of daily life 
including household chores, and ability to work.  He gave 
testimony about how his back disability impaired him 
functionally at the October 2004 RO and September 2006 Board 
hearings.  

Under former DC 5292, moderate limitation of motion of the 
lumbar spine warranted a 20% rating.  A 40% rating required 
severe limitation of motion.  38 C.F.R. § 4.71a (as in effect 
prior to 26 September 2003).

Under former DC 5295, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warranted a 20% rating.  A 40% 
rating required severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (as in effect prior to 26 September 2003). 

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
the VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of former DCs 5292 and 5295, the 
Board finds that the clinical findings show that the 
veteran's lumbosacral strain was not more than 20% disabling 
at any time prior to that date.  

On June 2001 outpatient examination by A. J., M.D., the 
veteran complained of low back pain that radiated down the 
back of both legs to knee level, and examination showed spine 
tenderness and paraspinous muscle spasm.  Tenderness and 
unspecified decreased range of motion was noted when seen 
again in July, and examination in early August showed spine 
tenderness and paraspinous muscle spasm.  When seen in the VA 
outpatient clinic in late August, the veteran complained of 
low back pain that radiated to the left leg.  Examination 
showed spinal and muscle tenderness, and the assessment was 
chronic low back pain.  On September 2001 outpatient 
examination by Dr. A. J., the veteran complained of low back 
pain that radiated down the back of both legs, and 
examination showed low back tenderness.  When seen again in 
October, there was pain on palpation of the lumbosacral 
region, radiation of pain to both legs, and unspecified 
decreased flexion.  

On November 2001 VA examination, the veteran complained of 
chronic back pain, and he used a brace, cane, and TENS unit 
for relief.  On examination, the veteran had difficulties 
standing and walking because of back pain.  There was 
soreness and tenderness across the back, but no increased 
kyphosis, scoliosis, or true muscle spasms.  Forward flexion 
was to 65 degrees, and extension, neutral bending, and 
rotation were to 25 degrees each with pain.  He could not 
rise on toes or heels, and straight leg raising was negative.  
There were no gross neurologic abnormalities.  X-rays of the 
lumbosacral spine revealed a suggestion of early minimal 
degenerative arthritic changes of some of the lumbar 
vertebral bodies with minimal marginal spur formation.  The 
disc spaces were within normal limits.  The diagnosis was 
lumbosacral strain.          

On June 2002 VA outpatient examination, the veteran 
complained of low back pain extending to the legs.  The 
veteran was noted to be a diabetic, and examination showed no 
neurological findings or changes.  On examination in August 
by Dr.     A. J., the veteran complained of back pain 
extending down the right leg, and examination showed lumbar 
tenderness, paraspinous muscle spasm, and unspecified 
decreased range of motion.  When seen again in early 
September, there was pain on palpation of the lumbosacral 
region with unspecified decreased range of motion, and the 
pain radiated to the legs.  Examination in late September 
showed lumbosacral area tenderness with spasm.  On mid-
October VA outpatient examination, the veteran complained of 
low back pain radiating to the lower extremities.  The 
examiner noted that there were no bowel or bladder problems.  
On examination, trunk motion was noted to be "0-10," with 
normal lateral flexion and extension.  The assessment was low 
back pain with no neurological findings.  

On late October 2002 examination by Dr. A. J., the veteran 
complained of lumbosacral area pain extending to the legs.  
Examination showed lumbosacral spine tenderness but no motor 
deficit.  When seen again in November and December, the 
veteran reported good relief of back pain with medication, 
and examinations showed low back tenderness.  On many 
examinations between February and September 2003, the veteran 
complained of low back pain, and examinations showed 
tenderness to palpation and unspecified decreased range of 
motion.         

Clearly, that evidentiary record provides no basis for more 
than the 20% rating assigned the lumbosacral strain at any 
time prior to 26 September 2003 under former DCs 5292 or 
5295.  In reaching this conclusion, the Board has considered 
the abovementioned clinical findings which show no evidence 
of the symptoms required for a 40% rating under DC 5292 
(severe lumbar limitation of motion) or 5295 (severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion).  

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (renumbered DC 5237) are rated pursuant to the 
criteria set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  That formula provides a 20% 
rating for forward flexion of the thoracolumbar spine that is 
greater than 30 degrees but not greater than 60 degrees; or 
where the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or where there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40% rating requires that 
forward flexion of the thoracolumbar spine be limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under 
the revised rating schedule, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees 
each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since 26 September 2003 provides no basis 
for a rating in excess of 20% rating for lumbosacral strain 
at any time since that date under revised       DC 5237 of 
the General Rating Formula.

Several examinations by Dr. A. J. from October 2003 to March 
2004 showed tenderness to palpation of the lumbosacral region 
and unspecified decreased range of motion.

On May 2004 VA examination, the veteran complained of morning 
back pain and stiffness and occasional radiation down both 
legs.  Periods of flare-up reportedly occurred with any type 
of prolonged activity such as walking, standing, sitting, or 
bending.  Alleviating factors were bedrest, a TENS unit, and 
occasional heat treatment.  The examiner noted that the 
veteran did not have any bowel or bladder disturbances, and 
on functional assessment he was able to perform all of his 
daily living requirements.  Current examination showed a 
normal gait, and the veteran was able to toe-heel walk and 
squat.  There was slight tenderness and tightness at the L4-5 
level, but no muscle spasm.  Straight leg raising was 
negative bilaterally.  Forward flexion was to 80 degrees, 
backward extension to 20 degrees, and lateral flexion and 
rotation to 30 degrees each, bilaterally.  The lordotic 
curvature was normal, without kyphosis, and deep tendon 
reflexes were 2/2.  Muscle strength was 5/5 bilaterally.  X-
rays of the lumbosacral spine revealed minimal degenerative 
arthritic changes of some lumbar vertebral bodies with 
minimal marginal spur formation.  The diagnosis was chronic 
lumbosacral strain.

On January 2005 outpatient examination at the West Shore 
Family Practice, the veteran complained of low back pain that 
extended down the legs, which pain caused him sleep problems.  
He continued to be seen monthly for complaints of back pain 
through December 2005, and thereafter was seen in July and 
November 2006.  Magnetic resonance imaging (MRI) in May 2005 
was noted to be normal.  June 2005 VA outpatient records 
noted that the veteran had diabetic neuropathy, vascular 
claudication, and some low back pain.  

February 2006 VA outpatient records noted the veteran's 
complaints of low back pain extending to the legs, and the 
assessments were low back pain, question of lumbar 
radiculopathy, and question of peripheral neuropathy.  In 
May, the veteran's diabetes was noted to be not well 
controlled, and the assessments were low back pain and 
possible diabetic peripheral neuropathy.  MRI in June 
revealed mild hypertrophic changes of the facet joints at L4-
5, and no disc herniation or significant spinal canal/neural 
foraminal stenosis.  The assessment after evaluation in 
December was question of neuropathic versus vascular leg 
pain.  After evaluation in August 2007 for complaints of low 
back and left leg pain, the assessments were low back pain 
and degenerative joint disease, with no neurological findings 
related to his symptoms; and neuropathic pain of the foot/leg 
with a questionable vascular component, secondary to diabetes 
mellitus.  The assessment in October was new shooting 
bilateral lower extremity pains, probable L5-S1 radicular 
pain, but when subsequently evaluated in November, the 
veteran's bilateral lower extremity pain was felt to be 
chronic neuropathic pain with vascular insufficiency.  In 
February 2008, the veteran was noted to have both low back 
and neuropathic pain, with a claudication component of the 
bilateral leg pain.  His diabetes was noted to have 
progressed and increased the neuropathic component of his 
pain.

On March 2008 VA orthopedic examination, current X-rays and 
MRI of the veteran's back showed mild arthritic changes but 
no herniated disc or stenosis.  Range of motion testing of 
the back showed no increased lordosis or kyphosis.  Forward 
flexion was from 0 to 40 degrees, extension was to 0 degrees, 
and lateral flexion and rotation were each from 0 to 20 
degrees, bilaterally.  There was painful motion and 
tenderness across the lumbar spine.  The examiner stated that 
the veteran had no incapacitating episodes of back pain over 
the past year.  The diagnosis was lumbosacral strain with 
mild arthritis.

On March 2008 VA neurological examination, the veteran 
complained of low back pain extending down the legs.  On 
examination, he walked on heels and toes.  Straight leg 
raising was positive at 20 degrees bilaterally.  Range of 
motion of the lumbosacral spine was limited by 15 degrees in 
all movements except rotation, which was 30 degrees 
bilaterally.  Deep tendon reflexes were 2+ throughout, with 
downgoing toes.  Lower extremity motor strength was 5/5.  
November 2007 lumbosacral spine X-rays revealed degenerative 
disc disease (DDD).  The diagnoses included type 2 diabetes 
mellitus, diabetic neuropathy, and DDD without radiculopathy.  
The veteran's truncal ataxia was noted to be to the degree 
expected from sensory loss in the feet.  The examiner opined 
that the neurological findings of partial loss of 
discriminatory sensation in the feet without any decrease in 
reflexes or strength was a pattern of change typical of 
diabetic neuropathy, and that there was no objectively 
identifiable neurological manifestation associated with the 
veteran's low back disorder.  .                              

Clearly, the evidence since 26 September 2003 provides no 
basis for more than a    20% rating for lumbosacral strain at 
any time since that date under revised DC 5237 of the General 
Rating Formula, inasmuch as limitation of thoracolumbar 
forward flexion to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine required for a 40% rating 
has not been demonstrated.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
evaluating the veteran's lumbosacral strain.  On May 2004 VA 
examination, the veteran was noted to be able to walk a 
couple of blocks before developing fatigue because of back 
pain, and repetitive range of motion testing showed no change 
with respect to pain, weakness, fatigability, and 
incoordination: the range of motion was the same, with no 
increase in pain. Repetitive range of motion testing of the 
veteran's back on March 2008 VA orthopedic examination did 
not cause any change in the range.  On March 2008 VA 
neurological examination, there was no change in the range of 
motion of the lumbosacral spine on repetitive movement.  
Hence, the record presents no basis for assignment of any 
higher rating based on the DeLuca factors alone, inasmuch as 
functional impairment due to pain is contemplated by the 
current rating.

Additionally, the Board finds that there is no showing that, 
at any point since 2001, the veteran's lumbosacral strain has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in medical reports from 2001 to 2008 do not 
objectively show that his low back disability alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating for that disability is adequate 
in this case.  In this regard, the Board notes the medical 
evidence indicating that the veteran's significant non-
service-connected psychiatric disability, diabetes mellitus, 
peripheral vascular disease status post aortofemoral bypass, 
and coronary artery disease with 2 stents significantly 
interfere with his employment, for which combined 
disabilities, together with lumbosacral strain, he receives a 
permanent and total disability rating for pension purposes.  
On May 2004 VA examination, the examiner noted that the 
veteran had no history of back surgery or recent trauma or 
injury.  At the September 2006 Board hearing, the veteran 
testified that he had had no hospitalizations or surgery for 
his back, and no surgery had been recommended.  In March and 
April 2007, the veteran was hospitalized at a VA medical 
facility for non-service-connected depression with suicidal 
ideation, and there were no limitations on his employability 
or activity restrictions at the time of hospital discharge.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
lumbosacral strain has not been more than 20% disabling under 
any former or revised applicable rating criteria at any time 
since 2001, and that the claim for an increased rating must 
thus be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

A rating in excess of 20% for lumbosacral strain is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


